Citation Nr: 1625317	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-03 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to August 1970 and from September 1990 to May 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO).  In July 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In March 2014, the case was remanded for additional action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record includes medical records which show that the Veteran has a diagnosis of hypertension.  He seeks service connection for such disease based on a theory that it is secondary to his service-connected for type 2 diabetes mellitus and posttraumatic stress disorder (PTSD).  See July 2009 claim and May 2016 appellate brief.  He has not been afforded a VA examination in conjunction with this claim/appeal.  As there is evidence of the disability for which service connection is sought and there are disabilities for which service connection has been established, the low threshold standard for determining when an examination to secure a nexus opinion in a secondary service connection claim is necessary is met.  

Furthermore, the Veteran receives VA treatment.  The most recent records of such treatment in the record are dated in October 2014, and almost two years of possibly pertinent VA records appear to be outstanding.  As such records are constructively of record, they must be secured.

[The Board's March 2014 remand directed the AOJ ask the Veteran to provide identifying information and authorizations needed to secure records related to an alleged diagnosis of hypertension in May 1991 (shortly after his separation from active duty).  He did not respond to the RO's request for the necessary identifying information and releases, and the Board assumes that any such records either no longer exist, or do not support his claim.]   

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record updated records of all VA evaluations or treatment (i.e., those not already in the record) he has received for hypertension, specifically including all such records dated since October 2014.

2. The AOJ should also ask the Veteran to provide the identifying information and authorizations needed for VA to secure any outstanding records of non-VA evaluations and treatment he has received for hypertension shortly after separation in May 1991, to specifically include any such records associated with a flare-up of hypertension that causing him to black out while driving in response to an emergency call as a police officer, and all records of physical fitness evaluations or examinations the Veteran underwent as a police officer.  If he does not respond, it will be assumed that any such records do not support his claim.  If a private provider does not respond to VA's request for records which he authorizes VA to secure, he should be reminded that ultimately it is his responsibility to ensure that such records are received (and afforded opportunity to submit them).

3. Thereafter, the AOJ should arrange for the Veteran be examined by an internist or cardiologist to determine the likely etiology of his hypertension.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Please identify the likely etiology for the Veteran's hypertension.  Specifically, is it 
at least as likely as not (a 50 percent or better probability) that the hypertension was either caused or aggravated (the opinion must encompass aggravation) by his service connected type 2 diabetes and/or PTSD?

Please include rationale with all opinions, citing to supporting factual data or medical literature as deemed appropriate..

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

